Citation Nr: 0909545	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for glaucoma.

2.	Entitlement to service connection for loss of vision of 
the left eye.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
December 1958.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified during a hearing at the RO before the 
undersigned in April 2005.  A transcript of the hearing is 
associated with the claims file. 

In April 2006, the Board remanded the Veteran's case to the 
RO for further development.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that the Veteran has 
glaucoma that is causally related to his active military 
service.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the Veteran has loss 
of vision of the left eye that is causally related to his 
active military service.


CONCLUSIONS OF LAW

1.	Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 31.102, 3.159, 3.303 (2008).

2.	Loss of vision of the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a January 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
June 2006 and August 2007 letters.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, the report of a VA medical examination, a 
friend's signed statement, and statements from the Veteran 
and his representative have been associated with the record 
and he testified during a hearing before the undersigned in 
April 2005.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
All pertinent due process requirements have been met.  
38 C.F.R. § 3.103.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, a VA examination report, personal hearing testimony, 
and a lay statement.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant' s military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

With respect to Hickson element (1), the Veteran's VA medical 
records and the September 2008 VA medical examination both 
document glaucoma.  The 2008 VA examination report indicates 
glaucoma in the right eye.  Private and VA medical records 
show that the Veteran's vision in his left eye was impaired 
due to injury.  So Hickson element (1) has been satisfied for 
both claims.

Hickson element (2) requires a showing of an in-service 
disease or injury.  Service treatment records do not reflect 
complaints or diagnosis of, or treatment for glaucoma or 
traumatic vision loss.  The Veteran's November 1958 
separation examination report reflects that he had no eye 
abnormalities and his distance vision was reported as 20/20 
in each eye.

The Veteran contends that he injured his left eye when a 
piece of safety wire hit the eye while he was working on a B-
47 in 1956 or 1957.  The Veteran states that he went to an 
eye doctor, but the safety wire was not found.  He further 
states that, at that time, his vision began to decline and he 
was prescribed eyeglasses.  See hearing transcript, page 3.  
He also testified that, in 1983, a private treating physician 
said that his eye condition started more than 20 years 
earlier, and that the in-service injury may have caused his 
glaucoma.  He indicated that a metal fragment removed from 
his eye in 1995 may have been the safety wire that cut his 
eye in service.

Service treatment records from an eye clinic visit in 
February 1956 show that the Veteran had 20/30 vision in his 
left eye and that, in March 1956, he obtained eyeglasses.  
These records are not referable to an eye injury but, rather, 
note that the Veteran was given an eye exam in order to 
determine if a refractive disorder contributed to his chronic 
headaches that were attributed to a pre-service head injury.  
According to a December 1995 private treatment record, the 
Veteran was a welder who had a metal foreign body removed 
from his left eye after developing eye pain the previous day.  
A November 1997 private record indicates a foreign body was 
removed from the Veteran's left eye.  Thus, to the extent 
that later eye examinations found metal in the Veteran's eye, 
his private physician noted that the Veteran was 
occupationally exposed to small particles through grinding 
stone and welding. 

In September 2008, a VA medical examiner examined the Veteran 
and diagnosed him with primary open angle glaucoma of the 
right eye; evisceration of the left eye due to 
endophthalmitis-bleb infection; age-related cataracts in the 
right eye; and diabetes without retinopathy in the right eye.  

After clinical examination and review of the Veteran's 
medical records, the VA examiner found that the Veteran's 
service treatment records contained no history of an ocular 
foreign body and, therefore, the foreign body that was 
removed from the Veteran's left eye in 1995 was not caused by 
or a result of in injury in service.  The examiner said that 
the Veteran had glaucoma of the left eye that became infected 
and was removed in early 2008.  She said that the foreign 
body noted and removed in 1995 was under the Veteran's left 
lid.  In the examiner's clinical experience, this was not 
related to the glaucoma that was diagnosed in the 1980s and 
no record of an ocular foreign body was found in the service 
treatment records.  Hickson element (2) therefore has not 
been met with regard to either claim and they both fail on 
this basis.

The Veteran has contended that service connection should be 
granted for glaucoma and loss of left eye vision.  Although 
the evidence shows that the Veteran currently had 
evisceration of the left eye due to an infection, and 
glaucoma in his right eye, no competent medical evidence has 
been submitted to show that these disabilities are related to 
service or any incident thereof.  On the other hand, the 
record reflects that his eyes were normal on separation from 
service and the first post service evidence of record of 
glaucoma was in the 1980s and a foreign body in the left eye 
was in 1995, nearly 30 and 40 years, respectively, after the 
Veteran's separation from service.  Moreover, in September 
2008, a VA examiner opined that neither the Veteran's left 
eye evisceration or his right eye glaucoma were related to 
service.  In short, no medical opinion or other medical 
evidence relating the Veteran's left eye loss of vision and 
glaucoma to service or any incident of service has been 
presented.

The Veteran and his friend, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty seeing, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the Veteran does not assert, that 
he or his lay witness has medical training to provide 
competent medical evidence as to the etiology of the claimed 
left eye vision loss and glaucoma.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed left eye vision loss and glaucoma.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
left eye vision loss and glaucoma.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for glaucoma is denied.

Service connection for loss of vision of the left eye is 
denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


